Case 7:20-cr-00495-VB Document 20 Filed 10/02/20 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT I OLY PILES
SOUTHERN DISTRICT OF NEW YORK ~
ee ww ee ee ee en en ee ee re enn ne ee eee ee eee eee x
UNITED STATES OF AMERICA, :
ORDER
Vv.
20 CR 495 (VB)
GUSTAVO L. VILA,
Defendant.
ween ee ee ee eee ee eee ee ee ee een eee eee ee ee eee eee x

 

A status conference in this matter is scheduled for Thursday October 29, 2020, at 3:00
p.m. Because of the current public health emergency, the Court will conduct the conference by
telephone conference call, provided that the defendant waives his right to be physically present
and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By October 22, 2020, defense counsel shall advise the Court in writing, and by

filing a letter on the docket, as to whether her client waives his right to be physically present and.’

consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: October 1, 2020

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 

 

 
